DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Although BANG (US 2018/0158507 A1) teaches a memory system including a memory controller determining and providing a hammer address, one of ordinary skill in the art would not have been motivated to modify the teaching of BANG to further includes, among other things, the specific of a third circuit configured to receive the second signal to update a count value obtained by accumulating the second numerical value, configured to generate a third signal each time the count value reaches a third numerical value, and configured to update the count value obtained by accumulating the second numerical value and subtracting the third numerical value when the count value reached the third numerical value (claim 1), the specific of a second counter circuit configured to update a second count value each time the second pulse signal is activated and configured to generate a third pulse signal and to reset the second count value to an initial value each time the second count value reaches a second predetermined value, wherein the first number and at least of one the first and second predetermined values are indivisible by each other (claim 15), and the specific of a second adder circuit configured to update a second count value by accumulating the second numerical value each time the first pulse signal is activated, configured to increment the second count vale in response to the carrier signal, and configured to generate a second pulse signal and to reset the second count value to an initial value each time the second count value reaches a second predetermined value (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (US PAT No. 2019/0347019 A1) discloses memory devices configured to perform row hammer handling operations.
Kim et al. (US PAT No. 9,818,469) discloses a refresh control device including command decoder.
Melanson (US PAT No. 9,608,508) discloses the implementation of non-integer sample rate conversion and filtering of data sequences.
Greenberg et al. (US PAT No. 9,431,085) discloses activation of portions of a memory being tracked to allow an affected portion of memory to be refreshed.
Kamath (US PAT No. 7,567,641) discloses sample rate conversion systems with an independent internal oscillator.
Tinker (US PAT No. 6,584,162) discloses a method and apparatus for sample rate conversion in an analog to digital converter.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844